DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered. 

Response to Amendment
Applicant’s amendment and remarks filed on 1/8/2021 have been entered.  In the amendment, claims 1, 13, and 15 have been amended. 
The rejection of claim 13 under 35 U.S.C. 112(b) has been withdrawn. 
Response to Arguments
Applicant’s arguments, see Remarks, pp. 6-8, filed 1/8/2021, with respect to the rejections of claims 1-15 under 35 U.S.C. §§ 102(a)(1) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-15 under 35 U.S.C. §§ 102(a)(1) and 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent clam 1 recites a light detection and ranging (LiDAR) scanning system, comprising: a light source configured to transmit a light pulse; a beam steering apparatus configured to steer the light pulse in at least one of vertical and horizontal directions along an optical path and to collect a scattered light, wherein the scattered light is generated based on the light pulse illuminating an object in the optical path; a light detector coupled to the beam steering apparatus, wherein the light detector comprises a plurality of detector elements and is configured to detect the scattered light; and an electrical processor and computer device electrically coupled to the light source and the light detector, the electrical processor and computer device being configured to: obtain a location profile of the scattered light on the light detector; based on the obtained location profile, obtain data relating to a movement of the beam steering apparatus; and based on the obtained data, determine a correlation between the transmitted light pulse and the detected scattered light. 
Independent claim 15 recites a computer-implemented method for operating a light detection and ranging (LiDAR) system, the LiDAR system having a light source, a beam steering apparatus, and a light detector having a plurality of detector elements, the method comprising: transmitting, with the light source, a light pulse; steering, with the beam steering apparatus, the light pulse in at least one of vertical and horizontal directions along an optical path; collecting, with the beam steering apparatus, a scattered light generated based on the light pulse illuminating an object in the optical path; detecting, with the light detector, the scattered light; obtaining a location profile of the scattered light on the light detector; based on the obtained location profile, obtaining data relating to a movement of the beam steering apparatus; and based on the obtained data, determining a correlation between the transmitted light pulse and the detected scattered light.
The claimed limitations 
as recited in combination in independent claim 1, in particular 
a beam steering apparatus configured … to collect a scattered light, wherein the scattered light is generated based on the light pulse illuminating an object in the optical path 
and 
an electrical processor and computer device … configured to: obtain a location profile of the scattered light on the light detector
and 
as recited in combination in independent claim 15, in particular 
collecting, with the beam steering apparatus, a scattered light generated based on the light pulse illuminating an object in the optical path 
and 
obtaining a location profile of the scattered light on the light detector  
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Gluckman (“Design of the processing chain for a high-altitude, airborne, single-photon lidar mapping instrument,” 2016)*, teaches 
a light detection and ranging, comprising: a light source configured to transmit a light pulse; a beam steering apparatus configured to steer the light pulse in at least one of vertical and horizontal directions along an optical path; a light detector coupled to the beam steering apparatus, wherein the light detector comprises a plurality of detector elements and is configured to detect a scattered light, wherein the scattered light is generated based on the light pulse illuminating an object in the optical path; and an electrical processor and computer device electrically coupled to the light source and the light detector, the electrical processor and computer device being configured to: obtain a location profile of the scattered light; based on the obtained location profile, obtain data relating to a movement of the beam steering apparatus; and based on the obtained data, determine a correlation between the transmitted light pulse and the detected scattered light 
and 
 a computer-implemented method for operating a light detection and ranging (LiDAR) system, the LiDAR system having a light source, a beam steering apparatus, and a light detector having a plurality of detector elements, the method comprising: transmitting, with the light source, a light pulse; steering, with the beam steering apparatus, the light pulse in at least one of vertical and horizontal directions along an optical path; detecting, with the light detector, a scattered light generated based on the light pulse illuminating an object in the optical path; obtaining a location profile of the scattered light; based on the obtained location profile, obtaining data relating to a movement of the beam steering apparatus; and based on the obtained data, determining a correlation between the transmitted light pulse and the detected scattered light. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular 
a beam steering apparatus configured … to collect a scattered light, wherein the scattered light is generated based on the light pulse illuminating an object in the optical path 
and 
an electrical processor and computer device … configured to: obtain a location profile of the scattered light on the light detector
and 
as recited in combination in independent claim 15, in particular 
collecting, with the beam steering apparatus, a scattered light generated based on the light pulse illuminating an object in the optical path 
and 
obtaining a location profile of the scattered light on the light detector. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645